DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pre-Appeal Conference Request
As set out in the Notice of Panel Decision from Pre-Appeal Brief Review, mailed 2/3/22. The previous Final Rejection (mailed 8/18/21) has been withdrawn.
Claims 1-31 are pending and are rejected as set out below. 
Priority
It appears that applicants have incorrectly claimed Foreign Priority. This application appears to claim the benefit of an international application pursuant to 35 ISC 365(c) (see originally filed application, paragraph [0001] and MPEP 211.01 (c)). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has a status identifier (“Original”) which indicates that the claim has not been amended. However, the phrase “second predetermined” has been struck through indicating a deletion. Thus, it is unclear as to whether applicants intended to amend the 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratanasirigulchai et al. (US 20050247450).
Regarding claim 1: Ratanasirigulchai discloses a shaped charge for use in a radial cutter ([0032], [0041], claim 13). Ratanasirigulchai discloses a disk-shaped charge 10 having first and second opposing primary surfaces and a concave edge adjoining the first and second opposing surfaces (Figs. 2A, 3A, 6). Ratanasirigulchai discloses that the disk-shaped charge is formed from a Triaminotrinitrobenzene based material ([0025], [0041]). Ratanasirigulchai discloses a liner 20 shaped to extend along the concave edge (Fig. 2A; [0027]). 
Regarding claim 19: Ratanasirigulchai discloses a method for cutting a downhole object ([0032], [0041], claim 13). Ratanasirigulchai discloses placing a radial cutter .
Claim 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks (US 20110283872).
Regarding claims 1: Brooks discloses a shaped charge and a method for use in a radial cutter (Figs. 2-3, 7; [0016], [0017]). Brooks discloses a disk-shaped charge having first and second opposing primary surfaces and a concave edge adjoining the first and second opposing surfaces (Figs. 2-3, 7). Brooks discloses that the disk-shaped charge is formed from a Triaminotrinitrobenzene based material ([0016], claim 3). Brooks discloses a liner shaped to extend along the concave edge (Figs. 2-3, 7; [0016], [0017]). .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-15, 17-19, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) in view of Voreck et al. (US 5597974).
Regarding claims 1: Lin discloses a shaped charge for use in a radial cutter comprising a disk-shaped charge 100 having first and second opposing primary 
Regarding claim 14: Lin, as modified by Voreck, discloses that the concave edge is a concave outside edge (Lin - Fig. 3; Voreck - Fig. 1). 
Regarding claim 15: Lin, as modified by Voreck, discloses that the concave edge is a concave inside edge (Lin - Fig. 3; Voreck - Fig. 1).
Regarding claim 17: Lin, as modified by Voreck, discloses that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal (Lin - [0019]). 

Regarding claim 19: Lin discloses a method for cutting a downhole object comprising placing a radial cutter 100 within a tubular in a wellbore using a conveyance 15 (Fig. 1). Lin discloses that the radial cutter includes a shaped charge 100 including a disk shaped charge formed into a predetermined shape, the predetermined shape selected to have a circular opening centered substantially about a centerline thereof and form a concave edge (Fig. 3; [0016] - concave edge indicated at 103)). Lin does not explicitly disclose that the circular charge is formed from a Triaminotrinitrobenzene based material. Voreck discloses that the charge is formed from a Triaminotrinitrobenzene based material (see above; Fig. 1; col. 1, lines 9-17; col. 2, lines 3-41; col. 3, lines 14-24). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the disk shaped charge of Lin to comprise a Triaminotrinitrobenzene based material, as taught by Voreck. As both Lin and Voreck teach pipe or tubing cutters and as both Lin and Voreck teach a list of explosive materials to use (some of which are the same), it would have been within routine skill to have selected one type explosive material from a finite list of known explosives (as listed by Lin and Voreck). Such a simple selection or substitution would have been predictable with a reasonable expectation for success and no unexpected results.
Lin, as modified by Voreck, discloses a liner shaped to extend along the concave edge, a detonation feature axially positioned proximate the disk shaped charge, a pair 
Regarding claim 30: Lin, as modified by Voreck, discloses that the concave edge is a concave outside edge (see above; Voreck - Fig. 1). 
Regarding claim 31: Lin, as modified by Voreck, discloses that the concave edge is a concave inside edge (see above; Voreck - Fig. 1).
Claims 2-5, 7-8, 11, 20-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Betancourt et al. (US 20130061771).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claims 2 and 20: Lin, as modified by Voreck, discloses various composition with a Triaminotrinitrobenzene based material including a composition comprising approximately 95 weight percent Triaminotrinitrobenzene (Voreck - col. 3, lines 47-63; col. 4, lines 30-41; Table 1). However, Lin, as modified by Voreck, does not explicitly disclose a composition that comprises approximately 5 weight percent of PolyChloroTriFluoroEthylene. Betancourt discloses the use of PolyChloroTriFluoroEthylene as a binder 37 ([0018]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the composition of Lin, as modified by Voreck,  so In re Aller, J 05 USPQ 233.
Regarding claims 3 and 21: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene based material comprises approximately 80 weight percent Triaminotrinitrobenzene, approximately 15 weight percent cyclotetramethylene-tetranitramine, and approximately 5 weight percent PolyChloroTriFluoroEthylene (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Regarding claims 4 and 22: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene the based material comprises approximately 92.5 weight percent Triaminotrinitrobenzene and approximately 7.5 weight percent PolyChloroTriFluoroEthylene (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering In re Aller, J 05 USPQ 233. 
Regarding claims 5 and 23: Lin, as modified by Voreck and Betancourt, discloses that the Triaminotrinitrobenzene the based material comprises approximately 60 weight percent Triaminotrinitrobenzene approximately 35 weight percent cyclotetramethylene-tetranitramine, and approximately 5 weight percent of a polymer-bonded explosive (see above; Voreck - abstr.; col. 3, lines 47-63; col. 4, lines 30-41; Table 1; Betancourt - [0018]). Further, it has been held that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, J 05 USPQ 233.
Regarding claim 7: Lin, as modified by Voreck and Betancourt, discloses that the charge has a corresponding circular opening centered substantially about a centerline thereof, and that a circular booster charger 40 is positioned within the circular opening (Betancourt - Fig. 2; [0020]). 
Regarding claims 8 and 26: Lin, as modified by Voreck and Betancourt, discloses that the circular booster charge is formed from a non-Triaminotrinitrobenzene based material (Betancourt - Fig. 2; [0020]). 
Regarding claim 11: Lin, as modified by Voreck and Betancourt, discloses that the disk shaped charge has a corresponding circular opening centered substantially about a centerline thereof and that a detonation feature is axially positioned within the circular opening (Betancourt - Fig. 2; [0020]). 
 a circular booster charger is positioned within the circular opening radially surrounding at least a portion of the detonation (Betancourt - Fig. 2; [0020]). 
Claims 6 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Barker et al. (US 20170241244).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.
Regarding claims 6 and 24: Lin, as modified by Voreck, discloses making a fine grained Triaminotrinitrobenzene based material but does not explicitly disclose that the Triaminotrinitrobenzene based material has a median particle size of 5 microns or less. Barker discloses that the Triaminotrinitrobenzene based material can have a median particle size of 5 microns or less ([0043]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the composition of Lin, as modified by Voreck, so that the Lin, as modified by Voreck, material has a median particle size of 5 microns or less, as taught by Barker, so as to improve the safety of perforation methods, particularly in accident scenarios and improve safety when systems are loaded at the shop, during highway, air, or water transport, during wellsite handling, and when downloading into the well. 
Claims 9-10 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082), Voreck et al. (US 5597974), and Betancourt et al. (US 20130061771), as applied to claim 7 above, and further in view of Barker et al. (US 20170241244).

Regarding claims 9 and 27: Lin, as modified by Voreck and Betancourt, does not explicitly disclose that the circular booster charge is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge. Barker discloses a booster charge that is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge (Figs. 6A-7; [0026]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the booster charge of Lin, as modified by Voreck and Betancourt, so the circular booster charge is formed into a second predetermined shape having a second concave edge and that a flyer plate is shaped to extend along the second concave edge, as taught by Barker, so that the curved flyer plate becomes flat and provides a flat-topped shock wave of sustained duration when impacted against an acceptor explosive. 
Regarding claims 10 and 28: Lin, as modified by Voreck, Betancourt, and Barker, discloses that the circular booster charge is formed from a Triaminotrinitrobenzene based material (Barker - [0021], [0035], [0036]). 
Claims 12-13, 16, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 20170122082) and Voreck et al. (US 5597974), as applied to claims 1 and 19 above, and further in view of Engel et al. (US 5046563).
Lin and Voreck disclose the invention substantially as claimed and as discussed above.

Regarding claim 13: Lin, as modified by Voreck and Engel, discloses that each of the pair of disk shaped half charges comprises a plurality of segments does (Engel - Fig. 1; col. 3, lines 38-58). 
Regarding claim 16: Lin, as modified by Voreck and Engel, discloses that the liner is formed of two half liners (Engel - Fig. 1; col. 3, lines 38-58).
Regarding claim 29: Lin, as modified by Voreck and Engel, discloses that the disk shaped charge is a pair of disk shaped half charges and that the pair of disk shaped half charges are placed proximate one another to form the concave edge (see above; Engel - Fig. 1; col. 3, lines 38-58).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Voreck et al. (US 5597974) in view of Lin (US 20170122082).

Regarding claim 17: Voreck does not discuss the materials of the liner and thus does not explicitly disclose that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal. Lin discloses that the liner comprises a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal ([0019]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have configured the liner of Voreck to comprise a material selected from the group of copper, copper alloy, aluminum, aluminum alloy, tin, tin alloy, lead, lead alloy, powdered metal, powdered metal within a polymeric base and sintered metal, as taught by Lin, so that the liner may be tailored to a desired collapse velocity and jet formation.
Response to Arguments
Applicants’ arguments, filed 12/16/2021 (Pre-Appeal Brief Request for Review), with respect to the rejections of claims 1-31 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. 
Applicants argue that one would not look to Voreck for the use of a Triaminotrinitrobenzene based material, as it is counterintuitive to Lin’s purpose and teachings. The examiner disagrees with applicants’ analysis and conclusion as applicants present no other proof that a mere conclusory statement. Applicants are In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (see also MPEP §716.01 (c)).
Applicants argue that if one were to use the Triaminotrinitrobenzene based material as taught by Voreck in the device of Lin, unintended and disruptive damage might occur to the formation, particularly when the only purpose of Lin was to cut the tubing. The examiner disagrees with applicants’ analysis and conclusion as applicants present no other proof that a mere conclusory statement. Further, Voreck explicitly teaches that the disclosed subject matter can be applied to cutting casing and tubing (col. 1, lines 14-17).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brooks (US 20130284441) and Kneisl (US 20100006193) disclose using Triaminotrinitrobenzene based material for downhole casing and tubing cutters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
2/25/2022